Case 1:19-cv-02330-RDB Document 66 Filed 02/10/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND (NORTHERN DIVISION)

 

- SIRIUS SIGNAL, L.L.C.,
Plaintiff
v.
WEEMS & PLATH, LLC,

Defendant

 

WEEMS & PLATH, LLC,

Defendant/Counter-Plaintiff/Third
Party Plaintiff,

¥.
SIRIUS SIGNAL, L.L.C.,
Plaintiff/Counter-Defe ndant

and

ANTHONY COVELLI
Third Party Defendant.

 

 

Case No. 1:19-cv-02330-RDB

SIXTH JOINT REQUEST TO EXTEND INITIAL SCHEDULING ORDER DEADLINES
AND REQUEST TO EXTEND RESPONSE DEADLINES FOR COMPLAINT,
COUNTERCLAIM AND THIRD-PARTY CLAIM

Plaintiff/Counter-Defendant Sirius

Plaintiff/Third-Party Plaintiff Weems & Plath, LLC (“W&P”), and third party defendant Anthony
Covelli! (“Covelli”) by their respective undersigned counsel, hereby jointly request that the Court

extend all deadlines in the Scheduling Order [D.1. 26], as amended, for an additional twenty-one

 

' By joining in this request, Anthony Covelli does not waive, and expressly reserves, all rights,

L.L.c, Sirius”), Defendant/Counter-

including but not limited to the right to challenge personal jurisdiction.
Case 1:19-cv-02330-RDB Document 66 Filed 02/10/20 Page 2 of 4

(21) days, including but not limited to the existing February 28, 2020 deadline for requests for
modification of initial Scheduling Order.

The parties previously met and conferred regarding the schedule prior to the filing of each
party’s amended pleadings, however given that the parties are scheduled to meet on February 11,
2020 to discuss potential settlement options, the parties agree that it is in the best interest of the
Court and all parties to extend all deadlines until settlement discussions conclude.

The parties also request that their respective deadlines to respond to the other’s amended
pleadings be extended by 21 days from the current deadline.

WHEREFORE, Sirius Signal, L.L.C.. Weems & Plath, LLC and Anthony Covelli
respectfully request that the Court extend all deadlines in the Scheduling Order, as amended
(including the deadline to request modifications to the Scheduling Order) for a period of an
additional twenty-one (21) days; and request that the deadline for Weems & Plath, LLC to respond
to the Amended Complaint filed by Sirius Signal, L.L.C. be extended through and including March
5, 2020, and that the deadline for Sirius Signal, L.L.C. and Anthony Covelli to respond to the
Amended Counterclaim and Amended Third-Party Claim, respectively, be extended through and

including March 9, 2020.

Date: February 10, 2020
Case 1:19-cv-02330-RDB Document 66 Filed 02/10/20 Page 3 of 4

/s/ Andrew L. Cole

Andrew L. Cole (Fed. Bar ID #14865)
Cole Schotz P.C.

300 E. Lombard Street, Suite 1450
Baltimore, MD 21202

(410) 528-2980
acole@coleschotz.com

Attorneys for Sirius Signal, L.L.C.
and Anthony Covelli

/s/ Timothy F. Maloney

Timothy F. Maloney (Fed. Bar ID #03381)
Alyse L. Prawde, Esq. (Fed. Bar ID #14676)
Joseph, Greenwald & Lake, P.A.

6404 Ivy Lane, Suite 400

Greenbelt, MD 20770

301/220-2200 (tel.)

tmaloney@jgllaw.com

aprawde@) gllaw.com

Attorneys for Weems & Plath, LLC

/s/ Rita C. Chipperson

Rita C. Chipperson, Esq.
Kevin M. Curran, Esq.
Chipperson Law Group, P.C.
163 Madison Avenue

Suite 220-40

Morristown, NJ 07960

T: 973-845-907]
rcc@chippersonlaw.com
kmc@chippersonlaw.com

Attorneys for Weems & Plath, LLC

-
Case 1:19-cv-02330-RDB Document 66 Filed 02/10/20 Page 4 of 4

IT IS HEREBY ORDERED, that all deadlines in the Scheduling Order, as previously
amended, including but not limited to the deadline to request modification of the Scheduling
Order, are extended for a period of twenty-one (21) days, and that the deadline for each party to
respond to the amended pleading asserted against it is extended for a period of 21 days, through

and including the dates set forth above.

Dated: PiRoH Ws, 2020 2 |

The Honorable Richard D. Bennett
United States District Judge
